DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: 
Data Store in claims 1 and 17
Block allocation logic in claim 17
Distance calculation logic in claim 17
Comparison logic in claim 17
*The data store and logic listed above has been interpreted as tied to the structure of a processor disclosed at least in paragraph [00163]-[00165] of the originally filed specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to independent claim 1, the limitation discloses “a fullness of the current primitive block", in line 12, as the term fullness is subjective to an individual user or systems parameters and provides no boundaries to the claim with regards to the scope of the size of the memory allocated to the current primitive block, and thus the limitation has been rendered indefinite. 
In addition, the limitation discloses “spatial position", in several instances of claim 1, in which it is unclear as to whether the term defines coordinates of the primitive or coordinates of the vertices of the primitive in relation to coordinates of a tile or bin itself in order to provide a determined distance between the two, and thus the limitation has been rendered indefinite. 
In regards to dependent claim 2, the limitation discloses “a fullness of the current primitive block", in lines 2 and 4, as the term fullness is subjective to an individual user or systems parameters and provides no boundaries to the claim with regards to the scope of the size of the memory allocated to the current primitive block, and thus the limitation has been rendered indefinite. 
In addition, the limitation discloses “comparing the distance to the set of one or more thresholds", in line 6, in which the claim language makes the limitation unclear as to how the addition of the current primitive is determined based on a comparison of a distance more than one threshold, and thus the limitation has been rendered indefinite. The Examiner suggests clarifying the concept to state that a single threshold is selected for each distance metric considered.
In regards to dependent claim 3, the limitation discloses “fullness", in lines 3-5, as the term fullness is subjective to an individual user or systems parameters and provides no boundaries to the claim with regards to the scope of the size of the memory allocated to the current primitive block, and thus the limitation has been rendered indefinite. 
In regards to dependent claim 4, the limitation discloses “fullness", in lines 2, 3, and 6, as the term fullness is subjective to an individual user or systems parameters and provides no boundaries to the claim with regards to the scope of the size of the memory allocated to the current primitive block, and thus the limitation has been rendered indefinite. 
In regards to dependent claim 6, the limitation discloses “determining that the current primitive is not to be added to the current primitive block if the distance exceeds at least one of the one or more distance thresholds of the set of one or more distance thresholds", in lines 1-3, in which the claim language makes the limitation unclear as to how the addition of the current primitive is determined based on a comparison of a distance more than one threshold, and thus the limitation has been rendered indefinite. The Examiner suggests clarifying the concept to state that a single threshold is selected for each distance metric considered.
In regards to dependent claim 7, the limitation discloses “wherein the one or more distance thresholds comprise a plurality of distance thresholds and it is determined that the current primitive is not to be added to the current primitive block only if the distance exceeds all of the distance thresholds of the set of one or more distance thresholds", in lines 1-3, in which the claim language makes the limitation unclear as to how the addition of the current primitive is determined based on a comparison of a distance more than one threshold, and thus the limitation has been rendered indefinite. The Examiner suggests clarifying the concept to state that a single threshold is selected for each distance metric considered.
In regards to dependent claim 8, the limitation discloses “spatial position", in several instances of claim 8, in which it is unclear as to whether the term defines coordinates of the primitive or coordinates of the vertices of the primitive in relation to coordinates of a tile or bin itself in order to provide a determined distance between the two, and thus the limitation has been rendered indefinite. 
In regards to dependent claim 9, the limitation discloses “spatial position", in several instances of claim 8, in which it is unclear as to whether the term defines coordinates of the primitive or coordinates of the vertices of the primitive in relation to 
In addition, the limitation discloses that the distance between the spatial position of the current primitive in the rendering space and the spatial position of the current primitive block in the rendering space is based on at least one of  "a ratio" of dimensions and/or areas of the bounding boxes, however it is unclear how a technically meaningful distance between two locations in a rendering space can be determined from a ratio for example of the respective horizontal lengths of two bounding boxes and/or from a ratio of their respective areas. The different ratios defined in the claim technically measure a difference in the spatial extent of the two bounding boxes, and thus the limitation has been rendered indefinite. 
In regards to dependent claim 11, the limitation discloses “spatial position", in several instances of claim 11, in which it is unclear as to whether the term defines coordinates of the primitive or coordinates of the vertices of the primitive in relation to coordinates of a tile or bin itself in order to provide a determined distance between the two, and thus the limitation has been rendered indefinite. 
In regards to dependent claim 12, the limitation discloses “fullness", in line 1, as the term fullness is subjective to an individual user or systems parameters and provides no boundaries to the claim with regards to the scope of the size of the memory allocated to the current primitive block, and thus the limitation has been rendered indefinite. 
In regards to independent claim 17, the limitation discloses “a fullness of the current primitive block", in line 17, as the term fullness is subjective to an individual user 
In addition, the limitation discloses “spatial position", in several instances of claim 17, in which it is unclear as to whether the term defines coordinates of the primitive or coordinates of the vertices of the primitive in relation to coordinates of a tile or bin itself in order to provide a determined distance between the two, and thus the limitation has been rendered indefinite. 
In regards to dependent claims 10, 13-16, and 18-20, these claims depend from rejected based claims, and thus the limitations in these claims have been rendered indefinite.


Allowable Subject Matter

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims in addition to resolving the pending 35 U.S.C. 112(b) rejections as listed above. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). The following is a statement of reasons for the indication of allowable subject matter: 

In regards to dependent claim 5, none of the cited prior art alone or in combination provides motivation to teach “wherein the plurality of predetermined sets of one or more distance thresholds comprises a first predetermined set of one or more distance thresholds for when the current primitive block is less than a quarter full, a second predetermined set of one or more distance thresholds for when the current primitive block is at least a quarter full and less than half full, a third predetermined set of one or more distance thresholds for when the current primitive block is at least half full and less than three quarters full, and a fourth predetermined set of one or more distance thresholds for when the current primitive block is at least three quarters full” as the references only teach preset values for determining tile thresholds for bounding boxes as well as determining an average fullness level, however the references fail to explicitly provide predetermine values regarding distance thresholds that fall within the specific amounts regarding less than a quarter full, half-full, three-quarters full etc. as listed above in conjunction with the limitations of claim 4 with which it depends for allocating primitives.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hakura (US 2014/0118369 A1, hereinafter referenced “Hakura”) in view of Yang (US 2015/0348306 A1, hereinafter referenced “Yang”).


In regards to claim 1. Hakura discloses a method of generating primitive blocks at a primitive block generator in a graphics processing system (Hakura, Fig 3B; Reference illustrates a tiling unit 375 (i.e. primitive block generator) and a graphics processing pipeline 350), the primitive block generator comprising a data store for storing a current primitive block to which primitives can be added (Hakura, Fig. 2; Memory interface 214 and parallel processor memory 204 store the primitive blocks to which primitives can be added (blocks shown in Fig. 4)), the method comprising: 
-receiving transformed position data for a current primitive, the transformed position data indicating a spatial position of the current primitive in rendering space (Hakura, paragraphs [0063]; Reference discloses the tiling unit 375 is a graphics primitive sorting engine that resides between a world space pipeline 352 and a screen space pipeline 354, as further described herein. Graphics primitives are processed in the world space pipeline 352 and then transmitted to the tiling unit 375. The screen space is divided into cache tiles, where each cache tile is associated with a portion of the screen space. For each graphics primitive, the tiling unit 375 identifies the set of cache tiles that intersect with the graphics primitive, a process referred to herein as “tiling.” The processing of tiles based on whether graphics primitives processed from world space to screen space with respect to portions of the screen space intersect is interpreted as receiving of transformed position data for a primitive as a spatial position is indicated by the tile with which the primitive touches); 





Hakura does not disclose but Yang teaches
Yang, Fig. 3 and paragraphs [0023], [0029], [0031]; Reference at paragraph [0029] and Fig. 3 shows the process for determining spatial position of a primitive via the vertex of the primitive and performing the steps in Fig. 3 iteratively for each primitive. Paragraph [0031] discloses another indication of a spatial position is a bounding box…each of the primitive blocks 222 may have bounding boxes within which all of the primitives within the primitive block are located….The spatial position of a primitive can be compared with the spatial position(s) of the open primitive block(s) 222 by determining whether the bounding box of the primitive overlaps with, or is within a minimum distance from overlapping with, the bounding box of an open primitive block.), 
-the spatial position of the current primitive block in the rendering space based on a spatial position of primitives that form the current primitive block (Yang, paragraphs [0027] and [0030]; Reference at paragraph [0027] discloses when a primitive block is filled (e.g. such that it cannot have further primitives allocated to it) then it is flushed, i.e. outputted, from the data store 220 and provided to the tiling module 208. For each open primitive block the primitive block allocation module 216 maintains a bounding box, which is a region in screen space that bounds all the primitives allocated to that primitive block. Paragraph [0030] discloses if the current primitive does not share a vertex with any of the open primitive blocks 222 then the current primitive may be allocated to one of the open primitive blocks 222 based on some other indication of spatial position (e.g. based on the bounding box of the primitive and the bounding boxes of the primitive blocks as described below), or a new primitive block may be opened so that the current primitive can be allocated to the new primitive block); 
-determining whether to add the current primitive to the current primitive block based on (i) the distance (Yang, paragraph [0031]; Reference discloses another indication of a spatial position is a bounding box, which may be used, e.g. if a primitive has no shared vertices with any of the open primitive blocks….The spatial position of a primitive can be compared with the spatial position(s) of the open primitive block(s) 222 by determining whether the bounding box of the primitive overlaps with, or is within a minimum distance from overlapping with, the bounding box of an open primitive block. The minimum distance may for example be 0, 1, 2 or more tiles, and if the bounding box of a current primitive is within the minimum distance from the bounding box of the primitive block then it is treated as though it has an overlapping bounding box with the primitive block. This is interpreted as a function of determining whether to add the current primitive to the current primitive block based on (i) the distance) 
-and (ii) a fullness of the current primitive block (Yang, paragraphs [0034] and [0048]; Reference at paragraph [0034] discloses If the spatial position of the current primitive does not match the spatial position of any of the open primitive blocks 222 (e.g. if the bounding box of the primitive does not overlap with, and is not within a minimum distance from overlapping with, the bounding box of an open primitive block) then a new primitive block may be added to the set of open primitive blocks (if possible), such that the current primitive can then be allocated to the new primitive block. However, if the maximum number (e.g. three, in the example shown in FIG. 2) of open primitive blocks are stored in the data store 220 then a new primitive block cannot be created and stored in the data store 220 without flushing one of the primitive blocks from the data store 220. Paragraph [0048] provides further description for determining average fullness of the primitive blocks for allocating primitives); 
-in response to determining that the current primitive is to be added to the current primitive block, adding the current primitive to the current primitive block (Yang, paragraph [0027]; Reference discloses the primitive block allocation module 216 attempts to allocate primitives to primitive blocks such that the primitive blocks remain spatially separated from each other. This occurs after the determining of whether the primitive block is open or full); 
-and in response to determining that the current primitive is not to be added to the current primitive block, outputting the current primitive block and adding the current primitive to a new current primitive block (Yang, paragraph [0034]; Reference at paragraph [0034] discloses if the spatial position of the current primitive does not match the spatial position of any of the open primitive blocks 222 (e.g. if the bounding box of the primitive does not overlap with, and is not within a minimum distance from overlapping with, the bounding box of an open primitive block) then a new primitive block may be added to the set of open primitive blocks (if possible), such that the current primitive can then be allocated to the new primitive block….Therefore if the data store 220 does not have space to store the new primitive block then one of the stored primitive blocks is outputted from the data store 220 to provide space for the new primitive block. This may result in primitive blocks being flushed from the data store 220 before they are completely full….This provides space in the data store 220 to create a new primitive block without flushing too many unfilled primitive blocks).  
Hakura and Yang are combinable because they are in the same field of endeavor regarding primitive and tile processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the event managing architecture of Hakura to include the primitive allocating features of Yang in order to provide the user with a system that allows for graphics processing system configured to track event counts in a tile-based architecture as taught in Hakura while incorporating the primitive allocating features of Yang in order to provide a graphics processing system for an image of a 3D scene to be rendered as primitives are placed into primitive blocks for storage and retrieval from a parameter memory, as multiple primitive blocks can be opened  such that a primitive block allocation module can allocate primitives to one of the open primitive blocks thus sorting the primitives into primitive blocks according to their spatial positions, allowing for fewer primitive blocks to fetched by a hidden surface removal module in order to process a tile, applicable to improving tile based architecture systems such as those taught in Hakura.

In regards to claim 2. Hakura in view of Yang teach the method of claim 1.
Hakura does not disclose but Yang teaches
-wherein determining whether to add the current primitive to the current primitive block based on the distance and the fullness of the current primitive block comprises: dynamically selecting a set of one or more distance thresholds based on the fullness of the current primitive block (Yang, paragraph [0031]; Reference discloses another indication of a spatial position is a bounding box, which may be used, e.g. if a primitive has no shared vertices with any of the open primitive blocks… The spatial position of a primitive can be compared with the spatial position(s) of the open primitive block(s) 222 by determining whether the bounding box of the primitive overlaps with, or is within a minimum distance from overlapping with, the bounding box of an open primitive block. The minimum distance may for example be 0, 1, 2 or more tiles, and if the bounding box of a current primitive is within the minimum distance from the bounding box of the primitive block then it is treated as though it has an overlapping bounding box with the primitive block. ); 
-and comparing the distance to the set of one or more distance thresholds (Yang, paragraph [0031]; Reference discloses another indication of a spatial position is a bounding box, which may be used, e.g. if a primitive has no shared vertices with any of the open primitive blocks… The spatial position of a primitive can be compared with the spatial position(s) of the open primitive block(s) 222 by determining whether the bounding box of the primitive overlaps with, or is within a minimum distance from overlapping with, the bounding box of an open primitive block. The minimum distance may for example be 0, 1, 2 or more tiles, and if the bounding box of a current primitive is within the minimum distance from the bounding box of the primitive block then it is treated as though it has an overlapping bounding box with the primitive block).  
Hakura and Yang are combinable because they are in the same field of endeavor regarding primitive and tile processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the event managing architecture of Hakura to include the primitive allocating features of Yang in order to provide the user with a system that allows for graphics processing system configured to track event counts in a tile-based architecture as taught in Hakura while incorporating the primitive allocating features of Yang in order to provide a graphics processing system for an image of a 3D scene to be rendered as primitives are placed into primitive blocks for storage and retrieval from a parameter memory, as multiple primitive blocks can be opened  such that a primitive block allocation module can allocate primitives to one of the open primitive blocks after determining a level of fullness, thus sorting the primitives into primitive blocks according to their spatial positions, allowing for fewer primitive blocks to fetched by a hidden surface removal module in order to process a tile, applicable to improving tile based architecture systems such as those taught in Hakura.

In regards to claim 3. Hakura in view of Yang teach the method of claim 2.
Hakura does not disclose but Yang teaches
-wherein selecting a set of one or more distance thresholds based on the fullness of the current primitive block comprises selecting, when the current primitive block has a first fullness level, a first set of one or more distance thresholds and when the current primitive block has a second fullness level that is higher than the first fullness level selecting a second set of one or more distance thresholds that may be lower than the first set of one or more distance thresholds (Yang, paragraph [0031], [0034], and [0048]; Reference at paragraph [0031] discloses another indication of a spatial position is a bounding box, which may be used, e.g. if a primitive has no shared vertices with any of the open primitive blocks… The spatial position of a primitive can be compared with the spatial position(s) of the open primitive block(s) 222 by determining whether the bounding box of the primitive overlaps with, or is within a minimum distance from overlapping with, the bounding box of an open primitive block. The minimum distance may for example be 0, 1, 2 or more tiles, and if the bounding box of a current primitive is within the minimum distance from the bounding box of the primitive block then it is treated as though it has an overlapping bounding box with the primitive block. Paragraph [0034] discloses If the spatial position of the current primitive does not match the spatial position of any of the open primitive blocks 222 (e.g. if the bounding box of the primitive does not overlap with, and is not within a minimum distance from overlapping with, the bounding box of an open primitive block) then a new primitive block may be added to the set of open primitive blocks (if possible), such that the current primitive can then be allocated to the new primitive block. However, if the maximum number (e.g. three, in the example shown in FIG. 2) of open primitive blocks are stored in the data store 220 then a new primitive block cannot be created and stored in the data store 220 without flushing one of the primitive blocks from the data store 220….. In an extreme case when primitives are scattered on screen resulting in many non-overlapping primitive blocks each with a few primitives, two of the non-overlapping primitive blocks with a low number of primitives (e.g. primitive blocks which are less than half full of primitives) can be merged together rather than flushing one of the primitive blocks. Paragraph [0048] discloses limits set for average fullness for allocating primitives to primitive blocks. Thus these citations indicate the analysis of various thresholds for distance and examples of different levels of fullness being used for consideration in primitive allocation for the primitive block. ).  
Hakura and Yang are combinable because they are in the same field of endeavor regarding primitive and tile processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the event managing architecture of Hakura to include the primitive allocating features of Yang in order to provide the user with a system that allows for graphics processing system configured to track event counts in a tile-based architecture as taught in Hakura while incorporating the primitive allocating features of Yang in order to provide a graphics processing system for an image of a 3D scene to be rendered as primitives are placed into primitive blocks for storage and retrieval from a parameter memory, as multiple primitive blocks can be opened  such that a primitive block allocation module can allocate primitives to one of the open primitive blocks after determining a level of fullness, thus sorting the primitives into primitive blocks according to their spatial positions, allowing for fewer primitive blocks to fetched by a hidden surface removal module in order to process a tile, applicable to improving tile based architecture systems such as those taught in Hakura.

In regards to claim 4. Hakura in view of Yang teach the method of claim 2.
Hakura does not disclose but Yang teaches
-wherein there are a plurality of predetermined sets of one or more distance thresholds each associated with a different range of fullness levels and selecting a set of one or more distance thresholds based on the fullness of the current primitive block comprises selecting the predetermined set of one or more distance thresholds of the plurality of predetermined sets of one or more distance thresholds associated with a fullness level Yang, paragraph [0031], [0034], and [0048]; Reference at paragraph [0031] discloses another indication of a spatial position is a bounding box, which may be used, e.g. if a primitive has no shared vertices with any of the open primitive blocks… The spatial position of a primitive can be compared with the spatial position(s) of the open primitive block(s) 222 by determining whether the bounding box of the primitive overlaps with, or is within a minimum distance from overlapping with, the bounding box of an open primitive block. The minimum distance may for example be 0, 1, 2 or more tiles, and if the bounding box of a current primitive is within the minimum distance from the bounding box of the primitive block then it is treated as though it has an overlapping bounding box with the primitive block. Paragraph [0034] discloses If the spatial position of the current primitive does not match the spatial position of any of the open primitive blocks 222 (e.g. if the bounding box of the primitive does not overlap with, and is not within a minimum distance from overlapping with, the bounding box of an open primitive block) then a new primitive block may be added to the set of open primitive blocks (if possible), such that the current primitive can then be allocated to the new primitive block. However, if the maximum number (e.g. three, in the example shown in FIG. 2) of open primitive blocks are stored in the data store 220 then a new primitive block cannot be created and stored in the data store 220 without flushing one of the primitive blocks from the data store 220….. In an extreme case when primitives are scattered on screen resulting in many non-overlapping primitive blocks each with a few primitives, two of the non-overlapping primitive blocks with a low number of primitives (e.g. primitive blocks which are less than half full of primitives) can be merged together rather than flushing one of the primitive blocks. Paragraph [0048] discloses limits set for average fullness for allocating primitives to primitive blocks. Thus these citations indicate the analysis of various thresholds for distance and examples of different levels of fullness being used for consideration in primitive allocation for the primitive block. ).  
Hakura and Yang are combinable because they are in the same field of endeavor regarding primitive and tile processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the event managing architecture of Hakura to include the primitive allocating features of Yang in order to provide the user with a system that allows for graphics processing system configured to track event counts in a tile-based architecture as taught in Hakura while incorporating the primitive allocating features of Yang in order to provide a graphics processing system for an image of a 3D scene to be rendered as primitives are placed into primitive blocks for storage and retrieval from a parameter memory, as multiple primitive blocks can be opened  such that a primitive block allocation module can allocate primitives to one of the open primitive blocks after determining a level of fullness, thus sorting the primitives into primitive blocks according to their spatial positions, allowing for fewer primitive blocks to fetched by a hidden surface removal module in order to process a tile, applicable to improving tile based architecture systems such as those taught in Hakura.

In regards to claim 6. Hakura in view of Yang teach the method of claim 2.
Hakura does not disclose but Yang teaches
Yang, paragraphs [0031]-[0032]; Reference at paragraph [0031] discloses the spatial position of a primitive can be compared with the spatial position(s) of the open primitive block(s) 222 by determining whether the bounding box of the primitive overlaps with, or is within a minimum distance from overlapping with, the bounding box of an open primitive block. The minimum distance may for example be 0, 1, 2 or more tiles, and if the bounding box of a current primitive is within the minimum distance from the bounding box of the primitive block then it is treated as though it has an overlapping bounding box with the primitive block. Paragraph [0032] discloses it may not be possible to merge the primitive blocks, if for example the resulting merged primitive block would exceed the maximum allowed number of vertices or the maximum allowed number of primitives that can be included in a primitive block. Interpreted as providing primitive in a remaining primitive block since it exceeds maximums or thresholds for vertices or allowed primitives in a given block).  

In regards to claim 7. Hakura in view of Yang teach the method of claim 2.
Hakura does not disclose but Yang teaches
-wherein the one or more distance thresholds comprise a plurality of distance thresholds and it is determined that the current primitive is not to be added to the current primitive block only if the distance exceeds all of the distance thresholds of the set of one or more distance thresholds (Yang, paragraphs [0031]-[0032]; Reference at paragraph [0031] discloses the spatial position of a primitive can be compared with the spatial position(s) of the open primitive block(s) 222 by determining whether the bounding box of the primitive overlaps with, or is within a minimum distance from overlapping with, the bounding box of an open primitive block. The minimum distance may for example be 0, 1, 2 or more tiles, and if the bounding box of a current primitive is within the minimum distance from the bounding box of the primitive block then it is treated as though it has an overlapping bounding box with the primitive block. Paragraph [0032] discloses it may not be possible to merge the primitive blocks, if for example the resulting merged primitive block would exceed the maximum allowed number of vertices or the maximum allowed number of primitives that can be included in a primitive block. Interpreted as providing primitive in a remaining primitive block since it exceeds maximums or thresholds for vertices or allowed primitives in a given block).  
Hakura and Yang are combinable because they are in the same field of endeavor regarding primitive and tile processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the event managing architecture of Hakura to include the primitive allocating features of Yang in order to provide the user with a system that allows for graphics processing system configured to track event counts in a tile-based architecture as taught in Hakura while incorporating the primitive allocating features of Yang in order to provide a graphics processing system for an image of a 3D scene to be rendered as primitives are placed into primitive blocks for storage and retrieval from a parameter memory, as multiple primitive blocks can be opened  such that a primitive block allocation module can allocate primitives to one of the open primitive blocks thus sorting the primitives into primitive blocks according to their spatial positions, allowing for fewer primitive blocks to fetched by a hidden surface removal module in order to process a tile, applicable to improving tile based architecture systems such as those taught in Hakura.

In regards to claim 8. Hakura in view of Yang teach the method of claim 1.
Hakura does not disclose but Yang teaches
-wherein the distance between the spatial position of the current primitive in the rendering space and the spatial position of the current primitive block in the rendering space is based on a bounding box for the current 61070852.000491 (IMA01 -1 30663US (10720.US1)) primitive block with the current primitive added thereto and a bounding box for the current primitive block without the current primitive added thereto (Yang, paragraph [0031]; Reference discloses another indication of a spatial position is a bounding box…each of the primitive blocks 222 may have bounding boxes within which all of the primitives within the primitive block are located….The spatial position of a primitive can be compared with the spatial position(s) of the open primitive block(s) 222 by determining whether the bounding box of the primitive overlaps with, or is within a minimum distance from overlapping with, the bounding box of an open primitive block).  
Hakura and Yang are combinable because they are in the same field of endeavor regarding primitive and tile processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the event managing architecture of Hakura to include the primitive allocating features of Yang in order to provide the user with a system that allows for graphics processing system configured to track event counts in a tile-based architecture as taught in Hakura while incorporating the primitive allocating features of Yang in order to provide a graphics processing system for an image of a 3D scene to be rendered as primitives are placed into primitive blocks for storage and retrieval from a parameter memory, as multiple primitive blocks can be opened  such that a primitive block allocation module can allocate primitives to one of the open primitive blocks thus sorting the primitives into primitive blocks according to their spatial positions, allowing for fewer primitive blocks to fetched by a hidden surface removal module in order to process a tile, applicable to improving tile based architecture systems such as those taught in Hakura.

In regards to claim 9. Hakura in view of Yang teach the method of claim 8.
Hakura does not disclose but Yang teaches
-wherein the distance between the spatial position of the current primitive in the rendering space and the spatial position of the current primitive block in the rendering space is based on at least one of: (i) a ratio of a first dimension of the bounding box for the current primitive block with the current primitive added thereto and the first dimension of the bounding box for the current primitive block without the current primitive added thereto; (ii) a ratio of a second dimension of the bounding box for the current primitive block with the current primitive added thereto and the second dimension of the bounding box of the current primitive block without the current primitive added thereto; and (iii) a ratio of an area of the bounding box for the current primitive block with the current primitive added thereto and an area of the bounding box for the Yang paragraphs [0031] and [0053]; Reference at paragraph [0031] discloses the shape of the bounding boxes may be different in different examples, and may for example be rectangular. The spatial position of a primitive can be compared with the spatial position(s) of the open primitive block(s) 222 by determining whether the bounding box of the primitive overlaps with, or is within a minimum distance from overlapping with, the bounding box of an open primitive block. The minimum distance may for example be 0, 1, 2 or more tiles, and if the bounding box of a current primitive is within the minimum distance from the bounding box of the primitive block then it is treated as though it has an overlapping bounding box with the primitive block. Paragraph [0053] discloses an implementation of the bounding box analysis as the pseudo code shows a loop for checking a number of shared vertices of the primitive in relation to a value allowed in the primitive block interpreted as (iii) as the occupanance of vertices of primitives in the primitive block is a ratio of the area within the bounding box containing the primitive block)
Hakura and Yang are combinable because they are in the same field of endeavor regarding primitive and tile processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the event managing architecture of Hakura to include the primitive allocating features of Yang in order to provide the user with a system that allows for graphics processing system configured to track event counts in a tile-based architecture as taught in Hakura while incorporating the primitive allocating features of Yang in order to provide a graphics processing system for an image of a 3D scene to be rendered as primitives are placed into primitive blocks for storage and retrieval from a parameter memory, as multiple primitive blocks can be opened  such that a primitive block allocation module can allocate primitives to one of the open primitive blocks thus sorting the primitives into primitive blocks according to their spatial positions, allowing for fewer primitive blocks to fetched by a hidden surface removal module in order to process a tile, applicable to improving tile based architecture systems such as those taught in Hakura.

In regards to claim 10. Hakura in view of Yang teach the method of claim 8.
Hakura does not disclose but Yang teaches
-wherein the rendering space is divided into a plurality of tiles and the bounding boxes have a per tile resolution (Yang, paragraph [0031]; Reference discloses another indication of a spatial position is a bounding box, which may be used, e.g. if a primitive has no shared vertices with any of the open primitive blocks. For example, a primitive may have a bounding box within which it is entirely located. Similarly, each of the primitive blocks 222 may have bounding boxes within which all of the primitives within the primitive block are located. The resolution of the bounding boxes may be different in different examples, and may for example be at a per-tile resolution or a per-sample resolution (i.e. at the resolution of the sampling grid)).  
Hakura and Yang are combinable because they are in the same field of endeavor regarding primitive and tile processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the event managing architecture of Hakura to include the primitive allocating features of Yang in order to provide the user with a system that allows for graphics processing system configured to track event counts in a tile-based architecture as taught in Hakura while incorporating the primitive allocating features of Yang in order to provide a graphics processing system for an image of a 3D scene to be rendered as primitives are placed into primitive blocks for storage and retrieval from a parameter memory, as multiple primitive blocks can be opened  such that a primitive block allocation module can allocate primitives to one of the open primitive blocks thus sorting the primitives into primitive blocks according to their spatial positions, allowing for fewer primitive blocks to fetched by a hidden surface removal module in order to process a tile, applicable to improving tile based architecture systems such as those taught in Hakura.

In regards to claim 11. Hakura in view of Yang teach the method of claim 1.
Hakura does not disclose but Yang teaches
-wherein the rendering space is divided into a plurality of tiles, and the distance between the spatial position of the current primitive in the rendering space and the spatial position of the current primitive block in the rendering space is based on a rendering order of the plurality of tiles (Yang, Fig. 4 and paragraph [0031]; Reference discloses another indication of a spatial position is a bounding box, which may be used, e.g. if a primitive has no shared vertices with any of the open primitive blocks. For example, a primitive may have a bounding box within which it is entirely located. Similarly, each of the primitive blocks 222 may have bounding boxes within which all of the primitives within the primitive block are located…The spatial position of a primitive can be compared with the spatial position(s) of the open primitive block(s) 222 by determining whether the bounding box of the primitive overlaps with, or is within a minimum distance from overlapping with, the bounding box of an open primitive block. The minimum distance may for example be 0, 1, 2 or more tiles, and if the bounding box of a current primitive is within the minimum distance from the bounding box of the primitive block then it is treated as though it has an overlapping bounding box with the primitive block. Fig. 4 further illustrates tile rendered layout).  

In regards to claim 12. Hakura in view of Yang teach the method of claim 1.
Hakura does not disclose but Yang teaches
-wherein the fullness of the current primitive block is based on at least one of: (i) a number of primitives in the current primitive block compared to a maximum number of primitives; and (ii) where each primitive is defined by one or more vertices, a number of vertices in the current primitive block compared to a maximum number of vertices (Yang, paragraph [0028]; Reference discloses primitive block 500 also includes primitive index data 506. The primitive index data comprises a set of indices (e.g. three indices for triangular primitives) for each of the primitives included in the primitive block 500 to define which of the vertices make up each of the primitives. In the example shown in FIG. 5 there are m primitives (P0 to Pm-1). It is noted that primitives in the primitive block 500 may share vertices, e.g. primitives P1 and P2 (which may correspond to primitives 404 1 and 404 2 shown in FIG. 4) share two vertices (V0 and V2). It can be appreciated that increasing the number of vertices in a primitive block which are shared between multiple primitives will reduce the amount of data of the primitive block. There is a maximum number of vertices (i.e. a vertex threshold) that can be included in a primitive block and/or a maximum number of primitives (i.e. a primitive threshold) that can be included in a primitive block).  
Hakura and Yang are combinable because they are in the same field of endeavor regarding primitive and tile processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the event managing architecture of Hakura to include the primitive allocating features of Yang in order to provide the user with a system that allows for graphics processing system configured to track event counts in a tile-based architecture as taught in Hakura while incorporating the primitive allocating features of Yang in order to provide a graphics processing system for an image of a 3D scene to be rendered as primitives are placed into primitive blocks for storage and retrieval from a parameter memory, as multiple primitive blocks can be opened  such that a primitive block allocation module can allocate primitives to one of the open primitive blocks thus sorting the primitives into primitive blocks according to their spatial positions, allowing for fewer primitive blocks to fetched by a hidden surface removal module in order to process a tile, applicable to improving tile based architecture systems such as those taught in Hakura.

In regards to claim 13. Hakura in view of Yang teach the method of claim 1.
Hakura does not disclose but Yang teaches
-wherein the distance comprises a single distance metric (Yang, paragraph [0031]; Reference at paragraph [0031] discloses another indication of a spatial position is a bounding box, which may be used, e.g. if a primitive has no shared vertices with any of the open primitive blocks… The spatial position of a primitive can be compared with the spatial position(s) of the open primitive block(s) 222 by determining whether the bounding box of the primitive overlaps with, or is within a minimum distance from overlapping with, the bounding box of an open primitive block. The minimum distance may for example be 0, 1, 2 or more tiles, and if the bounding box of a current primitive is within the minimum distance from the bounding box of the primitive block then it is treated as though it has an overlapping bounding box with the primitive block).  
Hakura and Yang are combinable because they are in the same field of endeavor regarding primitive and tile processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the event managing architecture of Hakura to include the primitive allocating features of Yang in order to provide the user with a system that allows for graphics processing system configured to track event counts in a tile-based architecture as taught in Hakura while incorporating the primitive allocating features of Yang in order to provide a graphics processing system for an image of a 3D scene to be rendered as primitives are placed into primitive blocks for storage and retrieval from a parameter memory, as multiple primitive blocks can be opened  such that a primitive block allocation module can allocate primitives to one of the open primitive blocks thus sorting the primitives into primitive blocks according to their spatial positions, allowing for fewer primitive blocks to fetched by a hidden surface removal module in order to process a tile, applicable to improving tile based architecture systems such as those taught in Hakura.


Hakura does not disclose but Yang teaches
-wherein the distance comprises a plurality of distance metrics (Yang, paragraph [0031]; Reference at paragraph [0031] discloses another indication of a spatial position is a bounding box, which may be used, e.g. if a primitive has no shared vertices with any of the open primitive blocks… The spatial position of a primitive can be compared with the spatial position(s) of the open primitive block(s) 222 by determining whether the bounding box of the primitive overlaps with, or is within a minimum distance from overlapping with, the bounding box of an open primitive block. The minimum distance may for example be 0, 1, 2 or more tiles, and if the bounding box of a current primitive is within the minimum distance from the bounding box of the primitive block then it is treated as though it has an overlapping bounding box with the primitive block).  
Hakura and Yang are combinable because they are in the same field of endeavor regarding primitive and tile processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the event managing architecture of Hakura to include the primitive allocating features of Yang in order to provide the user with a system that allows for graphics processing system configured to track event counts in a tile-based architecture as taught in Hakura while incorporating the primitive allocating features of Yang in order to provide a graphics processing system for an image of a 3D scene to be rendered as primitives are placed into primitive blocks for storage and retrieval from a parameter memory, as multiple primitive blocks can be opened  such that a primitive block allocation module can allocate primitives to one of the open primitive blocks thus sorting the primitives into primitive blocks according to their spatial positions, allowing for fewer primitive blocks to fetched by a hidden surface removal module in order to process a tile, applicable to improving tile based architecture systems such as those taught in Hakura.

In regards to claim 15. Hakura in view of Yang teach the method of claim 1.
Hakura does not disclose but Yang teaches
-further comprising: subsequent to adding the current primitive to the current primitive block, determining whether the current primitive block is full; and  62070852.000491 (IMA01 -1 30663US (10720.US1)) in response to determining that the current primitive block is full, outputting the current primitive block (Yang, paragraph [0027]; Reference at paragraph [0027] discloses when a primitive block is filled (e.g. such that it cannot have further primitives allocated to it) then it is flushed, i.e. outputted, from the data store 220 and provided to the tiling module 208. For each open primitive block the primitive block allocation module 216 maintains a bounding box, which is a region in screen space that bounds all the primitives allocated to that primitive block... As described herein, the primitive block allocation module 216 attempts to allocate primitives to primitive blocks such that the primitive blocks remain spatially separated from each other.)  
Hakura and Yang are combinable because they are in the same field of endeavor regarding primitive and tile processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the event managing architecture of Hakura to include the primitive allocating features of Yang in order to provide the user with a system that allows for graphics processing system configured to track event counts in a tile-based architecture as taught in Hakura while incorporating the primitive allocating features of Yang in order to provide a graphics processing system for an image of a 3D scene to be rendered as primitives are placed into primitive blocks for storage and retrieval from a parameter memory, as multiple primitive blocks can be opened  such that a primitive block allocation module can allocate primitives to one of the open primitive blocks thus sorting the primitives into primitive blocks according to their spatial positions, allowing for fewer primitive blocks to fetched by a hidden surface removal module in order to process a tile, applicable to improving tile based architecture systems such as those taught in Hakura.

In regards to claim 16. Hakura in view of Yang teach the method of claim 1.
Hakura does not disclose but Yang teaches
-wherein each primitive is defined by one or more vertices and in response to determining that the current primitive is not to be added to the current primitive block, determining whether the current primitive shares at least one vertex with the current primitive block and only outputting the current primitive block if it is determined that the current primitive block does not share at least one vertex with the current primitive block (Yang, paragraph [0030]; Reference discloses If the current primitive does not share a vertex with any of the open primitive blocks 222 then the current primitive may be allocated to one of the open primitive blocks 222 based on some other indication of spatial position (e.g. based on the bounding box of the primitive and the bounding boxes of the primitive blocks as described below), or a new primitive block may be opened so that the current primitive can be allocated to the new primitive block).  
Hakura and Yang are combinable because they are in the same field of endeavor regarding primitive and tile processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the event managing architecture of Hakura to include the primitive allocating features of Yang in order to provide the user with a system that allows for graphics processing system configured to track event counts in a tile-based architecture as taught in Hakura while incorporating the primitive allocating features of Yang in order to provide a graphics processing system for an image of a 3D scene to be rendered as primitives are placed into primitive blocks for storage and retrieval from a parameter memory, as multiple primitive blocks can be opened  such that a primitive block allocation module can allocate primitives to one of the open primitive blocks thus sorting the primitives into primitive blocks according to their spatial positions, allowing for fewer primitive blocks to fetched by a hidden surface removal module in order to process a tile, applicable to improving tile based architecture systems such as those taught in Hakura.

In regards to claim 17. Hakura discloses a primitive block generator for a graphics processing system for generating primitive blocks from a plurality of primitives (Hakura, Fig 3B; Reference illustrates a tiling unit 375 (i.e. primitive block generator) and a graphics processing pipeline 350), the primitive block generator comprising: 
Hakura, Fig. 2; Memory interface 214 and parallel processor memory 204 interpreted as data store as the components function to store the primitive blocks to which primitives can be added (blocks shown in Fig. 4)); 
-and block allocation logic comprising: distance calculation logic configured to: receive transformed position data for a current primitive that indicates a spatial position of the current primitive in rendering space (Hakura, paragraphs [0063]; Reference discloses the tiling unit 375 is a graphics primitive sorting engine that resides between a world space pipeline 352 and a screen space pipeline 354, as further described herein. Graphics primitives are processed in the world space pipeline 352 and then transmitted to the tiling unit 375. The screen space is divided into cache tiles, where each cache tile is associated with a portion of the screen space. For each graphics primitive, the tiling unit 375 identifies the set of cache tiles that intersect with the graphics primitive, a process referred to herein as “tiling.” The processing of tiles based on whether graphics primitives processed from world space to screen space with respect to portions of the screen space intersect is interpreted as receiving of transformed position data for a primitive as a spatial position is indicated by the tile with which the primitive touches); 





Hakura does not disclose but Yang teaches
-and determine a distance between the spatial position of the current primitive in the rendering space and a position of the current primitive block in the rendering space based on the transformed position data for the primitive (Yang, Fig. 3 and paragraphs [0023], [0029], [0031]; Reference at paragraph [0029] and Fig. 3 shows the process for determining spatial position of a primitive via the vertex of the primitive and performing the steps in Fig. 3 iteratively for each primitive. Paragraph [0031] discloses another indication of a spatial position is a bounding box…each of the primitive blocks 222 may have bounding boxes within which all of the primitives within the primitive block are located….The spatial position of a primitive can be compared with the spatial position(s) of the open primitive block(s) 222 by determining whether the bounding box of the primitive overlaps with, or is within a minimum distance from overlapping with, the bounding box of an open primitive block.), 
-the spatial position of the current primitive block in the rendering space based on a spatial position of primitives that form the current primitive block (Yang, paragraphs [0027] and [0030]; Reference at paragraph [0027] discloses when a primitive block is filled (e.g. such that it cannot have further primitives allocated to it) then it is flushed, i.e. outputted, from the data store 220 and provided to the tiling module 208. For each open primitive block the primitive block allocation module 216 maintains a bounding box, which is a region in screen space that bounds all the primitives allocated to that primitive block. Paragraph [0030] discloses if the current primitive does not share a vertex with any of the open primitive blocks 222 then the current primitive may be allocated to one of the open primitive blocks 222 based on some other indication of spatial position (e.g. based on the bounding box of the primitive and the bounding boxes of the primitive blocks as described below), or a new primitive block may be opened so that the current primitive can be allocated to the new primitive block); 
-comparison logic (Yang, Fig. 2; Allocation Logic) configured to:  63070852.000491 (IMA01 -1 30663US (10720.US1)) determine whether to add the current primitive to the current primitive block based on (i) the distance (Yang, paragraph [0031]; Reference discloses another indication of a spatial position is a bounding box, which may be used, e.g. if a primitive has no shared vertices with any of the open primitive blocks….The spatial position of a primitive can be compared with the spatial position(s) of the open primitive block(s) 222 by determining whether the bounding box of the primitive overlaps with, or is within a minimum distance from overlapping with, the bounding box of an open primitive block. The minimum distance may for example be 0, 1, 2 or more tiles, and if the bounding box of a current primitive is within the minimum distance from the bounding box of the primitive block then it is treated as though it has an overlapping bounding box with the primitive block. This is interpreted as a function of determining whether to add the current primitive to the current primitive block based on (i) the distance), and (ii) a fullness of the current primitive block (Yang, paragraphs [0034] and [0048]; Reference at paragraph [0034] discloses If the spatial position of the current primitive does not match the spatial position of any of the open primitive blocks 222 (e.g. if the bounding box of the primitive does not overlap with, and is not within a minimum distance from overlapping with, the bounding box of an open primitive block) then a new primitive block may be added to the set of open primitive blocks (if possible), such that the current primitive can then be allocated to the new primitive block. However, if the maximum number (e.g. three, in the example shown in FIG. 2) of open primitive blocks are stored in the data store 220 then a new primitive block cannot be created and stored in the data store 220 without flushing one of the primitive blocks from the data store 220. Paragraph [0048] provides further description for determining average fullness of the primitive blocks for allocating primitives);  
-in response to determining that the current primitive is to be added to the current primitive block, cause the current primitive to be added the current primitive block (Yang, paragraph [0027]; Reference discloses the primitive block allocation module 216 attempts to allocate primitives to primitive blocks such that the primitive blocks remain spatially separated from each other. This occurs after the determining of whether the primitive block is open or full);  
-and in response to determining that the current primitive is not to be added to the current primitive block, cause the current primitive block to be output and the current primitive to be added to a new current primitive block (Yang, paragraph [0034]; Reference at paragraph [0034] discloses if the spatial position of the current primitive does not match the spatial position of any of the open primitive blocks 222 (e.g. if the bounding box of the primitive does not overlap with, and is not within a minimum distance from overlapping with, the bounding box of an open primitive block) then a new primitive block may be added to the set of open primitive blocks (if possible), such that the current primitive can then be allocated to the new primitive block….Therefore if the data store 220 does not have space to store the new primitive block then one of the stored primitive blocks is outputted from the data store 220 to provide space for the new primitive block. This may result in primitive blocks being flushed from the data store 220 before they are completely full….This provides space in the data store 220 to create a new primitive block without flushing too many unfilled primitive blocks).  
Hakura and Yang are combinable because they are in the same field of endeavor regarding primitive and tile processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the event managing architecture of Hakura to include the primitive allocating features of Yang in order to provide the user with a system that allows for graphics processing system configured to track event counts in a tile-based architecture as taught in Hakura while incorporating the primitive allocating features of Yang in order to provide a graphics processing system for an image of a 3D scene to be rendered as primitives are placed into primitive blocks for storage and retrieval from a parameter memory, as multiple primitive blocks can be opened  such that a primitive block allocation module can allocate primitives to one of the open primitive blocks thus sorting the primitives into primitive blocks according to their spatial positions, allowing for fewer primitive blocks to fetched by a hidden surface removal module in order to process a tile, applicable to improving tile based architecture systems such as those taught in Hakura.

In regards to claim 18. Hakura in view of Yang teach a graphics processing system.
Hakura further discloses
comprising the primitive block generator as set forth in claim 17 (Hakura, Fig 3B; Reference illustrates a tiling unit 375 (i.e. primitive block generator) and a graphics processing pipeline 350).  

In regards to claim 19. Hakura in view of Yang teach a non-transitory computer readable storage medium.
Hakura further discloses
-having stored thereon computer readable instructions that, when executed at a computer system, cause the computer system to perform the method as set forth in claim 1 (Hakura, paragraph [0143]; Reference discloses One embodiment of the invention may be implemented as a program product for use with a computer system. The program(s) of the program product define functions of the embodiments (including the methods described herein) and can be contained on a variety of computer-readable storage media).  

In regards to claim 20. Hakura in view of Yang teach a non-transitory computer readable storage medium.
Hakura does not disclose but Yang teaches
Yang, paragraph [0060]; Reference discloses software which “describes” or defines the configuration of hardware that implements a module, functionality, component, unit or logic described above, such as HDL (hardware description language) software, as is used for designing integrated circuits, or for configuring programmable chips, to carry out desired functions.).
Hakura and Yang are combinable because they are in the same field of endeavor regarding primitive and tile processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the event managing architecture of Hakura to include the primitive allocating features of Yang in order to provide the user with a system that allows for graphics processing system configured to track event counts in a tile-based architecture as taught in Hakura while incorporating the primitive allocating features of Yang in order to provide a graphics processing system for an image of a 3D scene to be rendered as primitives are placed into primitive blocks for storage and retrieval from a parameter memory, as multiple primitive blocks can be opened  such that a primitive block allocation module can allocate primitives to one of the open primitive blocks thus sorting the primitives into primitive blocks according to their spatial positions, allowing for fewer primitive blocks to fetched by a hidden surface removal module in order to process a tile, applicable to improving tile based architecture systems such as those taught in Hakura.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of References Cited (PTO-892)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/TERRELL M ROBINSON/Examiner, Art Unit 2619